DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This a response to Applicant’s amendment filed on 25 November 2022, wherein: 
Claims 1 and 4 are amended.
Claims 5, 6, 9-16, 19, 21, and 23-25 are original.
Claims 17, 18, and 20 are previously presented.
Claims 2, 3, 7, 8, and 22 are cancelled.
Claims 1, 4-6, 9-21, and 23-25 are pending.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 1, 4-6. 9-21, and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
STEP 1
The instant claims are directed to products which fall under the four statutory categories (i.e., a system) (STEP 1: YES).
STEP 2A, PRONG 1
However, the instant claims recite evaluating and conditioning a trainee’s stress response during synthetic employment/employment of a firearm, comprising: presentation of drill events including a sequence of stimuli with a range of difficulty of engagement, including targets and non-targets for the trainee to engage with the firearm; generating the drill events including the sequence of stimuli on the display, and real-time trainee performance logging and analysis; determining an aimpoint of the firearm relative to the stimuli; determining a drill event time of trainee’s using the firearm to engage the stimuli; measuring a physiological indicator of trainee stress level; and capturing trainee stress level data; correlate the trainee stress level data with the drill events, including for at least a resting baseline; and upon determining the trainee engaging stimuli of the drill events; measure drill event engagement performance for each of the stimuli, based on at least the aimpoint relative to the stimuli received, the drill event time of trainee engaging the stimuli as determined, and the identity of the stimuli at the drill event time as target or non-target; determine a type of drill event inducing a higher than average trainee stress level based on at least the trainee stress level data and the drill event engagement performance; and modifying subsequent ones of the sequence of stimuli presented to include the type of drill events determined to induce the higher than average stress level (or in claim 17: wherein the trainee performance logging and analysis includes real-time determination of a type of drill event inducing an elevation of trainee stress level above a selected threshold; and the presentation of subsequent drill events is selected or modified to include the type of drill events inducing the elevation).  The claims further recite wherein the type of drill event inducing a higher than average trainee stress level is stored for later recall upon initiating a subsequent conditioning of the trainee; and upon subsequent conditioning of the trainee, the presentation of drill events including the sequence of stimuli are selected to include the type of drill events determined to induce a higher than average trainee stress level; or compare the correlation of the trainee stress level data with the drill events for a plurality of trainees to thereby select a subset of the plurality of trainees as sufficiently conditioned for a live-fire firearms event based on at least one of a relative rank of the trainee stress level data of the plurality of trainees and comparison of each of the plurality of trainees' stress level data to a selected trainee stress level threshold; or wherein the trainee stress level data include at least one of a trainee heart rate, inter heartbeat interval, and heart rate variability; or wherein the analysis of trainee stress level includes calculating a function of at least one of heart rate, inter heartbeat interval, and heart rate variability; wherein the function includes a Root Mean Square of Successive Heartbeat Intervals; or wherein the function includes a Root Mean Square of Successive Differences in Heartbeat Intervals; or wherein the function includes Heart Rate / Root Mean Square of Successive Heartbeat Intervals; or where the function includes (Peak Heart Rate - Resting Heart Rate) / (Heart Rate Variability); or associat[ing] an event timestamp with the drill events and with a trainee's response to the drill event; and associat[ing] a stress timestamp with the trainee stress level data; or wherein performance logging and analysis includes mapping a trainee's stress level data to one of a plurality of tiered stress levels; wherein the plurality of tiered stress levels provides an indication of the trainee's sustainability of performance under a live-fire event associated with the drill events; or wherein the presentation of subsequent drill events is modified to increase or decrease the rigor of the subsequent drill events based on a comparison of the trainee stress level data to one or more selected thresholds of stress level; or the trainee performance logging and analysis includes real-time determination of a type of drill event inducing an elevation of trainee stress level above a selected threshold; and the presentation of subsequent drill events is selected or modified to include the type of drill events inducing the elevation; or wherein the trainee performance logging and analysis includes calculating a resiliency gap reading as a function of peak and trough values for a function of heartrate and at least one of inter heartbeat interval and heart rate variability; or wherein performance logging and analysis includes determining an indication of the trainee's sustainability of performance under a live-fire event associated with the drill events; or wherein the sequence of stimuli includes at least three phases: a first phase presenting a first plurality of stimuli having an initial difficulty of engagement followed by a progressively increasing difficulty of engagement, a second phase presenting a second plurality of stimuli having a heightened difficulty of engagement, wherein the heightened difficulty of engagement is fixed during the second phase, and a third phase presenting a third plurality of stimuli having an intermediate difficulty of engagement that is lower than the heightened difficulty of engagement and is higher than the initial difficulty of engagement, wherein the intermediate difficulty of engagement is fixed during the third phase.  The steps identified above amount to the abstract idea grouping of a certain method of organizing human activity because they amount to managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) by collecting information, analyzing the information, and producing the results of the collection and analysis.  Additionally, these steps of collecting, analyzing, and producing are interpreted as a series of steps that could reasonably be performed by mental processes with the aid of pen and paper because the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  Furthermore, the analysis, comparing, and calculating steps as well as determining an indication of the trainee’s sustainability of performance amount to the abstract idea grouping of mathematical concepts because they recite mathematical calculations as defined in MPEP 2106.04(a)(2)(I)(C) whereas dependent claims 10-13 and 23 recite both mathematical relationships and mathematical formulas or equations as defined in MPEP 2106.04(a)(2)(I)(A)-(B). Therefore, the claims recite a judicial exception. (STEP 2A, PRONG 1: YES). 
STEP 2A, PRONG 2
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d).  Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a system (claims 1 and 17), a display (claim 1), targets and non-targets (claims 1 and 17), a firearm (claims 1 and 17), a first data processor (claim 1), a firearm aimpoint sensor (claim 1), a firearm trigger sensor (claim 1), at least one physiological sensor (claims 1 and 17), a second data processor (claim 1), a database (claim 4), a cardiac sensor (claims 6 and 19), a facial expression sensor (claim 7), an eye tracker (claim 8), at least one display (claim 17), a data processor (claim 17), at least one firearm sensor (claim 17), an augmented reality headset (claim 18), a virtual reality headset (claim 18), a laser emitter (claim 21), and a recoil simulator (claim 21) is not sufficient to impart patentability to the method performed by the system.  Although the claims recite the components, identified above, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  This is evidenced by at least Fig. 1, 3-5, and 7 which illustrate the components as generic images or non-descript black boxes illustrating a generic first person shooting simulator.  Further evidence is provided by the specification.  See, for example, at least para. 10, 11, 62-67, and 70.  In particular, the specification explicitly identifies what Applicant construes as the invention in para 12 which recites “[t]he novel approach is to measure, sample, and store the difference between peak and trough of HR and HRV.”  Therefore, the focus of the claimed invention is on a mathematical calculation without regard to a particular machine or manufacture.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Additionally, the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system.  The system is merely recited to be used, not improved.  For instance, the sensors, as claimed and organized, merely add insignificant pre-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea).  The mere use of stress data to provide stimuli is also not an additional element, it is wholly part of the abstract idea, as it is a feature ubiquitous across many industries that involve presenting and adjusting stimuli in an iterative fashion.  Additionally, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition nor do they apply or use a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  For instance, while the preamble of independent claim 1 recites that the claimed invention may be for evaluating and conditioning a trainee’s stress response, it is silent regarding any specific treatment or prophylaxis for any specific disease or medical condition.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the additional elements does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. (STEP 2A, PRONG 2: NO).  
STEP 2B
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05.  Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2 above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  They are well-understood, routine, and conventional functions of a computer, as evidenced by the Applicant’s written description which describe the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). See Berkheimer memo, section III, A, 1.  For example, in claim 1, it does not matter which of the first or second data processors may be configured to correlate the trainee stress level data with the drill events as this is claimed such that either the first or the second data processors or both may be configured to perform the function.  See also, for example, at least Fig. 1, 3-5, and 7 which illustrate the components as generic images or non-descript black boxes illustrating a generic first person shooting simulator.  Further evidence is provided by the specification.  See, for example, at least para. 10, 11, 62-67, and 70.  In particular, the specification explicitly identifies what Applicant construes as the invention in para 12 which recites “[t]he novel approach is to measure, sample, and store the difference between peak and trough of HR and HRV.”  Therefore, the focus of the claimed invention is on a mathematical calculation without regard to a particular machine or manufacture.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this also evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  This also applies to the reciting of a firearm aimpoint sensor, a firearm trigger sensor, at least one physiological sensor, at least one firearm sensor, and identifying that the at least one physiological sensor may include a cardiac sensor which are merely adding insignificant pre-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea) and a display for the presentation of drill events which merely adds insignificant pre-solution activity to the judicial exception (e.g., mere presenting of stimuli) also found to not add significantly more in Parker v. Flook.  This further evidences that the claims do not recite any specific rules with specific characteristics that improve the functionality of a computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  None of the claims offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Viewed as a whole, these additional elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  
Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4-6, 9, 11, 14-21, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley (US 9,355,572) in view of Ghaffari et al. (US 2017/0095732, hereinafter referred to as Ghaffari).

Regarding claim 1, Stanley teaches a system for evaluating and conditioning a trainee during synthetic employment of a firearm (Stanley, Abstract, “The system and method to advance human performance in sighting, tracking, recognizing, and reacting to (collectively "engaging") moving and stationary stimuli, for example, advancing skill in engaging targets with a firearm.”), comprising:
a display for the presentation of drill events including a sequence of stimuli with a range of difficulty of engagement, including targets and non-targets for the trainee to engage with the firearm (Stanley, Fig. 1, first target (stimulus) 24, displays 26 and 28, second target (stimulus) 34; Fig. 3, Display 1 112, Display N 114; Fig. 4 illustrates a display portion of another illustrative system for EOTC showing different illustrative images used for RSMR training; Fig. 5, projection screens 302-308; Col. 7, lines 41-43, “Rapid subject matter recognition ("RSMR") training shown in FIG. 3 used for used primarily to elevate target and non-target stimuli recognition performance.”); 
a first data processor for generating the drill events including the sequence of stimuli on the display, providing an operator interface, and real-time trainee performance logging and analysis (Stanley, Fig. 3, processors 104, operator interface 130, control 160; Col. 2, lines 46-49, Col. 14, lines 2-12, “The software 108 executed by the processor 104 includes control software 160 for displaying scenes 320 and targets 322 and for providing the training scenario, such as method 400 implementing the below described scenario drills.  The software 108 also includes measurement software 162 to facility capture and processing of data, for example, from sensors 116, 120, and 122. The software 108 also includes analysis software 164, for example, for analyzing captured scenario and performance data and producing reporting 132”); 
a firearm aimpoint sensor for determining an aimpoint of the firearm relative to the stimuli (Stanley, Fig. Fig. 3, Firearm sensor 122; Col. 15, lines 44-45, “resulting laser location upon the trigger of firearm 124 being squeezed.”); 
a firearm trigger sensor for determining a drill event time of trainee's using the firearm to engage the stimuli (Stanley, Fig. Fig. 3, Firearm sensor 122; Col. 3, lines 15-16, “Every shot fired is measured, timed, and stored in a trainee's data file.”); and 
a second data processor in wireless communication with the first data processor, the second data processor for real-time trainee performance logging and analysis, capturing trainee data, and transmitting the trainee data to the first data processor (Stanley, Fig. 3, processors 104, operator interface 130, measurement 162, analysis 164; Col. 14, lines 2-6, “The software 108 also includes measurement software 162 to facility capture and processing of data, for example, from sensors 116, 120, and 122. The software 108 also includes analysis software 164, for example, for analyzing captured scenario and performance data and producing reporting 132, for example, the illustrative TO RA Performance Report shown in FI GS. 9 and 28. Additional reporting may include, for example, a listing of trainee ID, scenario ID, firearm ID, timestamps, targets presented, targets hit, "rounds" expended, targets not engaged, elapsed time, and other scenario and performance data and analysis, including for example aggregate, average, and improvement in performance data, including translating data collected by system 100 in order to provide the types of data, units, and reference for reporting forms generally utilized in traditional/prior art firearms training, for example, as shown in FI GS. 29 and 30, and including standard shooter cards such as that shown in FIG. 31, including calculation of ratings for a trainee.  The software 108 may include adapted commercially available software, for example MATLAB for various functions of measure software 162 and Microsoft Excel for various functions of analysis software 164.”);  
at least one of the first and second data processors configured to correlate the trainee data with the drill events, including for at least a resting baseline and upon the firearm trigger sensor determining the trainee’s using the firearm to engage stimuli of the drill events (Stanley, Fig. 9, Baseline (performance prior to training), Testing (performance after single informal training session); Fig. 28, Baseline - First, Baseline - Best; Col. 3, lines 28-30, “The present methods and systems provide measurement of baseline performance and training to enhance engagement of stimuli.” Col. 14, lines 13-25, “Additional reporting may include, for example,… other scenario and performance data and analysis, including for example, aggregate, average, and improvement in performance data…”; Col. 6, lines 44-48, “it is advantageous to collect performance data over a number of stimuli of the same rigor, and during training, it is advantageous for the trainee 22 to become familiar with, adapt to, and obtain mental acceptance and comfort with the heightened target rigor presented during plateau period 50.”).
the first data processor configured to measure drill event engagement performance for each of the stimuli, based on at least the aimpoint of the firearm relative to the stimuli received by the firearm aimpoint sensor, the drill event time of trainee’s using the firearm to engage the stimuli as determined by the firearm trigger sensor, and the identity of the stimuli at the drill event time as target or non-target (Stanley, Col. 2, lines 41-43, “System components measure performance parameters such as visual tracking accuracy, sight time, threat recognition and shot accuracy.”  Col. 8, lines 30-45, “In step 414, it is determined how long the trainee took to sight the stimulus. In step 416, Sight Time data is stored relating to the time it took the trainee to sight the stimulus. In step 418, it is determined whether the trainee remains focused on (tracks) the stimulus. In step 420, Accuracy data is stored relating to the trainee's  accuracy in tracking the stimulus.  Optionally, in step 422, it is determined whether the trainee properly recognizes the stimulus, for example as a threat or non-threat. In step 424, Recognition data is stored relating to the trainee's recognition of the stimulus. Optionally, in step 426, it is determined whether the trainee properly engages the stimulus, for example, accurately fires at the stimulus. In step 424, Engagement data is stored relating to the trainee's engagement. Optionally, in step 428, Performance data is determined as a function of Sight Time, Accuracy, Recognition, and/or Engagement data.”);
Stanley does not teach at least one physiological sensor for measuring a physiological indicator of trainee stress level.
However, in a related art, Ghaffari teaches at least one physiological sensor for measuring a physiological indicator of trainee stress level (Ghaffari, Fig. 4, Sensor Data (Measured Biometrics - Heart Rate, Respiration Rate, Body Movements) 410; Fig. 5, Sensor Data (Measured Heart Rate) 510; para. 30 recites multiple examples of physiological sensors and types of sensor data for measuring trainee stress level data.); and 
a second data processor capturing trainee stress level data from the at least one physiological sensor and at least one of the first and second data processors correlating the trainee stress level data with the drill events (Ghaffari, para. 63, “The physiologic or biometric information measured by the sensing device 110 can indicate the mental state of the user (e.g., stress level), which can serve as input to the game console or virtual reality controller 130.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stress level determining of Ghaffari in the system of Stanley because Ghaffari teaches that “[t]his information can be used to evaluate and record one or more user's response to an audio visual presentation (e.g., a scene in a video game…),… to a physical activity (e.g.,… physical training, in combat,…).”  See Ghaffari at para. 69.  Thus, it is merely combining prior art elements according to known methods to yield predictable results.
Stanley also does not teach the first data processor configured to determine a type of drill event inducing a higher than average trainee stress level and the first data processor modifying subsequent ones of the sequence of stimuli presented on the display to include the type of drill events determined to induce the higher than average trainee stress level.
However, in a related art, Ghaffari teaches the first data processor configured to determine a type of drill event inducing a higher than average trainee stress level based on at least the trainee stress level data and the drill event engagement performance (Ghaffari, para. 39, “the game console or virtual reality controller 130 can receive sensor data from one or more sensing devices 110 indicating the level of stress in the user, and as a function of the sensor data, directly increase, decrease, or maintain the difficulty level of the game.”  Para. 63, “At the beginning of the game, a user can select the scariness level (e.g., low, medium, or high). People's tolerance for scariness can vary. For example, a low scariness level for one user can mean high scariness level for another user. The system can thus permit the game console or virtual reality controller to personalize the scariness level of the game by using the physiologic or biometric information of individual users measured by the sensing device 110. For example, a low scariness level can mean that the video presentation is modulated (e.g., controlled to limit the number of monsters and/or scary events) such that the user' heart rate is below a first predetermined level; a medium scariness level can mean that the video presentation is modulated (e.g., controlled to limit the number of monsters and/or scary events) such that the user's heart rate is at or above the first predetermined level and at or below a second predetermined level; and a high scariness level can mean that the video presentation is modulated (e.g., controlled to limit the number of monsters and/or scary events) such that the user's heart rate is above the second predetermined level.”  The terminology “scariness level” is construed to be interchangeable with “stress level” based on the equating of difficulty level to scariness level throughout Ghaffari.  This applies as determining a type of drill event inducing a higher than average trainee stress level based on at least the trainee stress level data and the drill event engagement performance as “a type of drill event” is not explicitly disclosed beyond identifying that a type drill event may be a “stressing type”.  See para. 73 of the instant specification.); and
the first data processor modifying subsequent ones of the sequence of stimuli presented on the display to include the type of drill events determined to induce the higher than average trainee stress level (Ghaffari, para. 39, “the game console or virtual reality controller 130 can receive sensor data from one or more sensing devices 110 indicating the level of stress in the user, and as a function of the sensor data, directly increase, decrease, or maintain the difficulty level of the game.”).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stress level comparisons of Ghaffari in the firearms training of Stanley to teach wherein the first data processor further compares the correlation of the trainee stress level data with the drill events for a plurality of trainees to thereby select a subset of the plurality of trainees as sufficiently conditioned for a live-fire firearms event based on at least one of a relative rank of the trainee stress level data of the plurality of trainees and comparison of each of the plurality of trainees' stress level data to a selected trainee stress level threshold because Ghaffari teaches that “[t]his information can be used to evaluate and record one or more user's response to an audio visual presentation (e.g., a scene in a video game…),… to a physical activity (e.g.,… physical training, in combat,…).”  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 4, Stanley teaches the system of claim 1, further comprising a database coupled to at least the first data processor (Stanley, Col. 14, lines 46-49, “a trainee's profile, especially data relating to the trainee's firearm attributes, are provided, either by entry, or by accessing from a database of system 100 if attributes were previously captured for a specific trainee 24.”). 
Stanley does not teach the type of drill event inducing a higher than average trainee stress level is stored in the database for later recall upon initiating a subsequent conditioning of the trainee using the system; and upon subsequent conditioning of the trainee, the presentation of drill events including the sequence of stimuli are selected to include the type of drill events determined to induce a higher than average trainee stress level. 
However, in a related art, Ghaffari teaches the type of drill event inducing a higher than average trainee stress level is stored in the database for later recall upon initiating a subsequent conditioning of the trainee using the system (Ghaffari, para. 39, “The game console or virtual reality controller 130 can include a processor and associated memory that can receive the raw sensor data or the processed sensor data from one or more sensing devices 110 and store the data in memory for further processing or for communication to a remote system for further processing, such as the game server 140”; Para. 59, “The smart phone or hub 150 can further process the sensor data with other data (e.g.,… historical data…) and send the processed sensor data and/or other data to the game console or virtual reality controller 130 to modify the presentation to the user.”); and 
upon subsequent conditioning of the trainee, the presentation of drill events including the sequence of stimuli are selected to include the type of drill events determined to induce a higher than average trainee stress level (Ghaffari, para. 15, “the algorithm can compare one or more parameters representative of one or more sensed conditions to a predefined threshold value (or range) and based on the outcome of the comparison, take no further action or proceed to modify the virtual environment or the storyline presented in the virtual environment. In accordance with some embodiments, the video game can be made harder or easier, or the health of the participant's virtual representation (e.g., avatar) in the video game can change to conform more closely with the sensed conditions (e.g., if the participant appears to be fatigued and/or slow to react, the participant's virtual representation can exhibit a decline in health).” Para. 33, “The sensing device 110 can sample the output of one or more sensors on a periodic basis (e.g., at 1 Hz, 5 Hz, 10 Hz, 60 Hz, or more) and, if necessary, convert the signals into digital data. The digital data can be buffered, stored and/or streamed to one or more remote devices.” Para. 39, “The game console or virtual reality controller 130 can include a processor and associated memory that can receive the raw sensor data or the processed sensor data from one or more sensing devices 110 and store the data in memory for further processing or for communication to a remote system for further processing, such as the game server 140… the game console or virtual reality controller 130 can receive sensor data from one or more sensing devices 110 indicating the level of stress in the user, and as a function of the sensor data, directly increase, decrease, or maintain the difficulty level of the game.”  Para. 49, “the raw sensor data and/or the processed sensor data can be further processed to extract specific features or characteristics of the signal… The features can be further processed using one or more algorithms (e.g. decision tree, state machine, and/or linear/logistic regression) to detect or predict events (e.g., user motion, activity types,…) or to detect or predict status (e.g., state of mind, mental condition, and/or attitude).” Para. 59, “The smart phone or hub 150 can further process the sensor data with other data (e.g.,… historical data…) and send the processed sensor data and/or other data to the game console or virtual reality controller 130 to modify the presentation to the user.” Para. 63, “At the beginning of the game, a user can select the scariness level (e.g., low, medium, or high). People's tolerance for scariness can vary. For example, a low scariness level for one user can mean high scariness level for another user. The system can thus permit the game console or virtual reality controller to personalize the scariness level of the game by using the physiologic or biometric information of individual users measured by the sensing device 110. For example, a low scariness level can mean that the video presentation is modulated (e.g., controlled to limit the number of monsters and/or scary events) such that the user' heart rate is below a first predetermined level; a medium scariness level can mean that the video presentation is modulated ( e.g., controlled to limit the number of monsters and/or scary events) such that the user's heart rate is at or above the first predetermined level and at or below a second predetermined level; and a high scariness level can mean that the video presentation is modulated (e.g., controlled to limit the number of monsters and/or scary events) such that the user's heart rate is above the second predetermined level.”  The terminology “scariness level” is construed to be interchangeable with “stress level” based on the equating of difficulty level to scariness level throughout Ghaffari.).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stress level comparisons of Ghaffari in the firearms training of Stanley to record the type of drill event inducing a higher than average trainee stress level for later recall upon initiating a subsequent conditioning of the trainee and then presenting that type of drill event during subsequent conditioning because Ghaffari teaches that “[t]his information can be used to evaluate and record one or more user's response to an audio visual presentation (e.g., a scene in a video game…),… to a physical activity (e.g.,… physical training, in combat,…).”  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 5, Stanley teaches the system of claim 1. 
Stanley does not teach wherein the first data processor further compares the correlation of the trainee stress level data with the drill events for a plurality of trainees to thereby select a subset of the plurality of trainees as sufficiently conditioned for a live-fire firearms event based on at least one of a relative rank of the trainee stress level data of the plurality of trainees and comparison of each of the plurality of trainees' stress level data to a selected trainee stress level threshold.
However, in a related art, Ghaffari teaches wherein the first data processor further compares the correlation of the trainee stress level data with the drill events for a plurality of trainees to thereby select a subset of the plurality of trainees as sufficiently conditioned based on at least one of a relative rank of the trainee stress level data of the plurality of trainees and comparison of each of the plurality of trainees' stress level data to a selected trainee stress level threshold (Ghaffari, para. 49, “comparing such values against the comparable values of a larger cohort of relevant individuals.”  Para. 14, “the algorithm can compare one or more parameters representative of one or more sensed conditions to a predefined threshold value (or range) and based on the outcome of the comparison, take no further action or proceed to modify the virtual environment or the storyline presented in the virtual environment.”  “Taking no further action” is construed as identifying each trainee as sufficiently conditioned.).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stress level comparisons of Ghaffari in the firearms training of Stanley to teach wherein the first data processor further compares the correlation of the trainee stress level data with the drill events for a plurality of trainees to thereby select a subset of the plurality of trainees as sufficiently conditioned for a live-fire firearms event based on at least one of a relative rank of the trainee stress level data of the plurality of trainees and comparison of each of the plurality of trainees' stress level data to a selected trainee stress level threshold because Ghaffari teaches that “[t]his information can be used to evaluate and record one or more user's response to an audio visual presentation (e.g., a scene in a video game…),… to a physical activity (e.g.,… physical training, in combat,…).”  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 6, Stanley teaches the system of claim 1. 
Stanley does not teach wherein the at least one physiological sensor includes a cardiac sensor and the trainee stress level data include at least one of a trainee heart rate, inter heartbeat interval, and heart rate variability.
However, in a related art, Ghaffari teaches wherein the at least one physiological sensor includes a cardiac sensor and the trainee stress level data include at least one of a trainee heart rate, inter heartbeat interval, and heart rate variability (Ghaffari, Fig. 4, Sensor Data (Measured Biometrics - Heart Rate…) 410; Fig. 5, Sensor Data (Measured Heart Rate) 510; para. 30 recites examples of sensors and types of sensor data to include electrocardiogram waveforms, heart rate, heart rate variability, pulse waveforms from superficial arteries, etc.; para. 39, “the game console or virtual reality controller 130 can receive sensor data from one or more sensing devices 110 indicating the level of stress in the user”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cardiac sensing of Ghaffari in the system of Stanley because Ghaffari teaches that “[t]his information can be used to evaluate and record one or more user's response to an audio visual presentation (e.g., a scene in a video game…),… to a physical activity (e.g.,… physical training, in combat,…).”  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 9, Stanley teaches the system of claim 1. 
Stanley does not teach wherein the analysis of trainee stress level includes calculating a function of at least one of heart rate, inter heartbeat interval, and heart rate variability.
However, in a related art, Ghaffari teaches wherein the analysis of trainee stress level includes calculating a function of at least one of heart rate, inter heartbeat interval, and heart rate variability (Ghaffari, Fig. 4, Sensor Data (Measured Biometrics - Heart Rate…) 410; Fig. 5, Sensor Data (Measured Biometrics - Heart Rate…) 510; para. 30 recites examples of sensors and types of sensor data to include electrocardiogram waveforms, heart rate, heart rate variability, pulse waveforms from superficial arteries, etc.; para. 39, “the game console or virtual reality controller 130 can receive sensor data from one or more sensing devices 110 indicating the level of stress in the user”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cardiac data functions of Ghaffari in the system of Stanley because Ghaffari teaches that “[t]his information can be used to evaluate and record one or more user's response to an audio visual presentation (e.g., a scene in a video game…),… to a physical activity (e.g.,… physical training, in combat,…).”  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 11, Stanley teaches the system of claim 9. 
Stanley does not teach wherein the function includes a Root Mean Square of Successive Differences in Heartbeat Intervals.
Ghaffari teaches wherein the function includes a measure of Heart Rate Variability (HRV) (Ghaffari, para. 30, “electrocardiogram waveforms, heart rate, heart rate variability”; para. 48 and 56, “the EKG data can be used to determine heart rate and heart rate variability as well as recovery rate”.) as well as determining root mean square of sensor data (Ghaffari, para. 29, “signal features (e.g.,… root mean square value)”; para. 49, “extract specific features or characteristics of the signal like… root mean square value”) and that “sensor data can include derivative sensor data derived (e.g., derivative data) from the raw sensor data over time or frequency (Ghaffari, para. 30)”. 
Ghaffari does not explicitly teach that the measure of HRV is a Root Mean Square of Successive Differences in Heartbeat Intervals (aka RMSSD).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Ghaffari’s HRV and root mean square of sensor data functionality to include a RMSSD because Root Mean Square of Successive Differences in Heartbeat Intervals (RMSSD) is one of the most commonly recognized measures of HRV using the time domain and Ghaffari has provided the implication of its calculation through providing HRV, root mean square, and deriving data over time.

Regarding claim 14, Stanley teaches the system of claim 9, wherein:
the first data processor associates an event timestamp with the drill events and with a trainee's response to the drill event (Stanley, Col. 14, lines 9-25, “The software 108 also includes analysis software 164, for example, for analyzing captured scenario and performance data and producing reporting 132…  Additional reporting may include, for example, a listing of trainee ID, scenario ID, firearm ID, timestamps, targets presented, targets hit, "rounds" expended, targets not engaged, elapsed time, and other scenario and performance data and analysis, including for example aggregate, average, and improvement in performance data, including translating data collected by system 100 in order to provide the types of data, units, and reference for reporting forms generally utilized in traditional/prior art firearms training, for example, as shown in FIGS. 29 and 30, and including standard shooter cards such as that shown in FIG. 31, including calculation of ratings for a trainee.); and 
Stanley does not teach the second data processor associates a stress timestamp with the trainee stress level data. 
However, in a related art, Ghaffari teaches the second data processor associates a stress timestamp with the trainee stress level data (Ghaffari, para. 29, “The sensor data can include other information, such as metadata (e.g., information about the sensor device, the date, the time, the type and the scale or units of the sensor data).”  Time metadata is construed as timestamp.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the associating of a stress timestamp with the trainee stress level data of Ghaffari in the system of Stanley because Ghaffari teaches that “[t]his information can be used to evaluate and record one or more user's response to an audio visual presentation (e.g., a scene in a video game…),… to a physical activity (e.g.,… physical training, in combat,…).”  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 15, Stanley teaches the system of claim 1. 
Stanley does not teach wherein performance logging and analysis includes mapping a trainee's stress level data to one of a plurality of tiered stress levels. 
However, in a related art, Ghaffari teaches wherein performance logging and analysis includes mapping a trainee's stress level data to one of a plurality of tiered stress levels (Ghaffari, para. 63, The system can thus permit the game console or virtual reality controller to personalize the scariness level of the game by using the physiologic or biometric information of individual users measured by the sensing device 110. For example, a low scariness level can mean that the video presentation is modulated (e.g., controlled to limit the number of monsters and/or scary events) such that the user' heart rate is below a first predetermined level; a medium scariness level can mean that the video presentation is modulated (e.g., controlled to limit the number of monsters and/or scary events) such that the user's heart rate is at or above the first predetermined level and at or below a second predetermined level; and a high scariness level can mean that the video presentation is modulated (e.g., controlled to limit the number of monsters and/or scary events) such that the user's heart rate is above the second predetermined level.”  The terminology “scariness level” is construed to be interchangeable with “stress level” based on the equating of difficulty level to scariness level throughout Ghaffari.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the trainee stress level data analysis of Ghaffari in the system of Stanley because Ghaffari teaches that “[t]his information can be used to evaluate and record one or more user's response to an audio visual presentation (e.g., a scene in a video game…),… to a physical activity (e.g.,… physical training, in combat,…).”  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 16, Stanley teaches the system of claim 15. 
Stanley does not teach wherein the plurality of tiered stress levels provides an indication of the trainee's sustainability of performance under a live-fire event associated with the drill events.
However, these differences are only found in the nonfunctional data stored on the system.  Data indicating the trainee’s sustainability of performance under a live-fire event associated with the drill events is not functionally related to the substrate of the system.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing of the claimed invention to store any data in the system as shown in Stanley because such data does not functionally relate to the substrate of the system and merely labeling the data differently from that in the prior art would have been obvious. See Gulack cited above.

Regarding claim 17, Stanley teaches a system for evaluating and conditioning a trainee's stress response during employment of a firearm, comprising:
at least one display for the presentation of drill events including a sequence of stimuli with a range of difficulty of engagement, including targets and non-targets for the trainee to engage with the firearm (Stanley, Fig. 1, first target (stimulus) 24, displays 26 and 28, second target (stimulus) 34; Fig. 3, Display 1 112, Display N 114; Fig. 4 illustrates a display portion of another illustrative system for EOTC showing different illustrative images used for RSMR training; Fig. 5, projection screens 302-308); 
a data processor for generating the drill events including the sequence of stimuli on the display and trainee performance logging and analysis (Stanley, Fig. 3, processor 104);
at least one firearm sensor for determining an aimpoint of and a time of a trigger pull of the firearm relative to the stimuli (Stanley, Fig. Fig. 3, Firearm sensor 122; Col. 3, lines 15-16, “Every shot fired is measured, timed, and stored in a trainee's data file.”  Col. 15, lines 44-45, “resulting laser location upon the trigger of firearm 124 being squeezed.”).
Stanley does not teach at least one physiological sensor for measuring trainee stress level data; and wherein the performance logging and analysis includes the at least one data processor correlating the trainee stress level data with the drill events.
However, in a related art, Ghaffari teaches at least one physiological sensor for measuring trainee stress level data (Ghaffari, Fig. 4, Sensor Data (Measured Biometrics - Heart Rate, Respiration Rate, Body Movements) 410; Fig. 5, Sensor Data (Measured Heart Rate) 510; para. 30 recites multiple examples of physiological sensors and types of sensor data for measuring trainee stress level data.); and 
wherein the performance logging and analysis includes the at least one data processor correlating the trainee stress level data with the drill events (Ghaffari, para. 63, “The physiologic or biometric information measured by the sensing device 110 can indicate the mental state of the user ( e.g., stress level), which can serve as input to the game console or virtual reality controller 130.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stress level determining of Ghaffari in the system of Stanley because Ghaffari teaches that “[t]his information can be used to evaluate and record one or more user's response to an audio visual presentation (e.g., a scene in a video game…),… to a physical activity (e.g.,… physical training, in combat,…).”  Thus, it is merely combining prior art elements according to known methods to yield predictable results.
Stanley also does not teach wherein: the trainee performance logging and analysis includes real-time determination of a type of drill event inducing an elevation of trainee stress level above a selected threshold; and the presentation of subsequent drill events is selected or modified to include the type of drill events inducing the elevation.
However, in a related art, Ghaffari teaches wherein: the trainee performance logging and analysis includes real-time determination of a type of drill event inducing an elevation of trainee stress level above a selected threshold; and the presentation of subsequent drill events is selected or modified to include the type of drill events inducing the elevation (Ghaffari, para. 39, “the game console or virtual reality controller 130 can receive sensor data from one or more sensing devices 110 indicating the level of stress in the user, and as a function of the sensor data, directly increase, decrease, or maintain the difficulty level of the game.”  Para. 63, “At the beginning of the game, a user can select the scariness level (e.g., low, medium, or high). People's tolerance for scariness can vary. For example, a low scariness level for one user can mean high scariness level for another user. The system can thus permit the game console or virtual reality controller to personalize the scariness level of the game by using the physiologic or biometric information of individual users measured by the sensing device 110. For example, a low scariness level can mean that the video presentation is modulated (e.g., controlled to limit the number of monsters and/or scary events) such that the user' heart rate is below a first predetermined level; a medium scariness level can mean that the video presentation is modulated ( e.g., controlled to limit the number of monsters and/or scary events) such that the user's heart rate is at or above the first predetermined level and at or below a second predetermined level; and a high scariness level can mean that the video presentation is modulated (e.g., controlled to limit the number of monsters and/or scary events) such that the user's heart rate is above the second predetermined level.”  The terminology “scariness level” is construed to be interchangeable with “stress level” based on the equating of difficulty level to scariness level throughout Ghaffari.).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stress level comparisons of Ghaffari in the firearms training of Stanley to teach wherein performance logging and analysis includes determining an indication of the trainee's sustainability of performance under a live-fire event associated with the drill events because Ghaffari teaches that “[t]his information can be used to evaluate and record one or more user's response to an audio visual presentation (e.g., a scene in a video game…),… to a physical activity (e.g.,… physical training, in combat,…).”  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 18, Stanley teaches the system of claim 17. 
Stanley does not explicitly teach wherein the at least one display includes one of an augmented reality headset and a virtual reality headset.
In a related art, Ghaffari teaches wherein the at least one display includes one of an AR headset and a VR headset (Ghaffari, Abstract, “virtual reality controller”; para. 34 “Oculus® console”).

Regarding claim 19, Stanley teaches the system of claim 17.
Stanley does not teach wherein the at least one physiological sensor includes a cardiac sensor and the trainee stress level data include at least one of inter heartbeat interval and heart rate variability.
However, in a related art, Ghaffari teaches wherein the at least one physiological sensor includes a cardiac sensor and the trainee stress level data include at least one of inter heartbeat interval and heart rate variability (Ghaffari, Fig. 4, Sensor Data (Measured Biometrics - Heart Rate…) 410; Fig. 5, Sensor Data (Measured Heart Rate) 510; para. 30 recites examples of sensors and types of sensor data to include electrocardiogram waveforms, heart rate, heart rate variability, pulse waveforms from superficial arteries, etc.; para. 39, “the game console or virtual reality controller 130 can receive sensor data from one or more sensing devices 110 indicating the level of stress in the user”).
It would have been obvious to a person having ordinary skill before the effective filing date of the claimed invention in the art to incorporate the cardiac sensing of Ghaffari in the system of Stanley because Ghaffari teaches that “[t]his information can be used to evaluate and record one or more user's response to an audio visual presentation (e.g., a scene in a video game…),… to a physical activity (e.g.,… physical training, in combat,…).”  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 20, Stanley teaches the system of claim 19, 
Stanley does not teach wherein the presentation of subsequent drill events is modified to increase or decrease the rigor of the subsequent drill events based on a comparison of the trainee stress level data to one or more selected thresholds of stress level.
However, in a related art, Ghaffari teaches wherein the presentation of subsequent drill events is modified to increase or decrease the rigor of the subsequent drill events based on a comparison of the trainee stress level data to one or more selected thresholds of stress level (Ghaffari, para. 39, “the game console or virtual reality controller 130 can receive sensor data from one or more sensing devices 110 indicating the level of stress in the user, and as a function of the sensor data, directly increase, decrease, or maintain the difficulty level of the game.”  Para. 63, “At the beginning of the game, a user can select the scariness level (e.g., low, medium, or high). People's tolerance for scariness can vary. For example, a low scariness level for one user can mean high scariness level for another user. The system can thus permit the game console or virtual reality controller to personalize the scariness level of the game by using the physiologic or biometric information of individual users measured by the sensing device 110. For example, a low scariness level can mean that the video presentation is modulated (e.g., controlled to limit the number of monsters and/or scary events) such that the user' heart rate is below a first predetermined level; a medium scariness level can mean that the video presentation is modulated ( e.g., controlled to limit the number of monsters and/or scary events) such that the user's heart rate is at or above the first predetermined level and at or below a second predetermined level; and a high scariness level can mean that the video presentation is modulated (e.g., controlled to limit the number of monsters and/or scary events) such that the user's heart rate is above the second predetermined level.”  The terminology “scariness level” is construed to be interchangeable with “stress level” based on the equating of difficulty level to scariness level throughout Ghaffari.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rigor adjusting of Ghaffari in the system of Stanley because Ghaffari teaches that “[t]his information can be used to evaluate and record one or more user's response to an audio visual presentation (e.g., a scene in a video game…),… to a physical activity (e.g.,… physical training, in combat,…).”  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 21, Stanley teaches the system of claim 17 further comprising a laser emitter and recoil simulator equipping the firearm for synthetic firearm employment with the drill events (Stanley, Col. 7, lines 19-24, “Firearm 120 can be a simulated firearm, or an actual firearm modified for training use, for example, by replacing the bolt and magazine with a transmitter 126, for example a laser emitter, and a gas discharge device 128 for providing action of the firearm mechanism and simulated acoustics and recoil of firing.”).

Regarding claim 24, Stanley teaches the system of claim 17, wherein performance logging and analysis includes determining an indication of the trainee's sustainability of performance under a live-fire event associated with the drill events.
Stanley does not teach wherein performance logging and analysis includes determining an indication of the trainee's sustainability of performance under a live-fire event associated with the drill events. 
However, in a related art, Ghaffari teaches wherein performance logging and analysis includes determining an indication of the trainee's sustainability of performance under an event associated with the drill events (Ghaffari, para. 49, “comparing such values against the comparable values of a larger cohort of relevant individuals.”  Para. 14, “the algorithm can compare one or more parameters representative of one or more sensed conditions to a predefined threshold value (or range) and based on the outcome of the comparison, take no further action or proceed to modify the virtual environment or the storyline presented in the virtual environment.”  “Taking no further action” is construed as identifying each trainee as sufficiently conditioned.).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stress level comparisons of Ghaffari in the firearms training of Stanley to teach wherein performance logging and analysis includes determining an indication of the trainee's sustainability of performance under a live-fire event associated with the drill events because Ghaffari teaches that “[t]his information can be used to evaluate and record one or more user's response to an audio visual presentation (e.g., a scene in a video game…),… to a physical activity (e.g.,… physical training, in combat,…).”  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 25, Stanley teaches the system of claim 17, the sequence of stimuli includes at least three phases:
a first phase presenting a first plurality of stimuli having an initial difficulty of engagement followed by a progressively increasing difficulty of engagement (Stanley, Fig. 2A and 2B, Initial Period 44), 
a second phase presenting a second plurality of stimuli having a heightened difficulty of engagement, wherein the heightened difficulty of engagement is fixed during the second phase (Stanley, Fig. 2A and 2B, Plateau Period 50 (mislabeled as 42 between 44 and 54)), and 
a third phase presenting a third plurality of stimuli having an intermediate difficulty of engagement that is lower than the heightened difficulty of engagement and is higher than the initial difficulty of engagement, wherein the intermediate difficulty of engagement is fixed during the third phase (Stanley, Fig. 2A and 2B, Final Period 54; Col. 6, lines 53-55, “the comfortable rigor 52 level is constant for stimuli presented during the final period 54”).

Response to Arguments
Applicant’s arguments, filed 25 November 2022, with respect to the objections to claim 4 have been fully considered.  The amendments to this claim obviate the objection.  Therefore, this objection has been withdrawn.  

Applicant’s arguments, filed 25 November 2022, with respect to the rejections of claims 1 and 4 under 35 USC 112(b) have been fully considered.  The amendments to these claims obviate these rejections.  Therefore, these rejections have been withdrawn.  

Applicant's remaining arguments filed 25 November 2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments against the rejections of the pending claims under 35 USC 103, Applicant asserts that the claimed invention is directed to solving a technical problem of prior art systems for synthetic firearms - lacking means of measuring emotional stress during firearms employment, of identifying when increased emotional stress is the cause of reduced performance in firearms deployment, and of providing drill events specifically identified to condition and improve a trainee’s stress response to employment of a firearm.
Examiner respectfully disagrees.  Integrating the tracking and using of emotional stress in the assessment and training of tasks, including the use of a firearm, is old and well-known as evidenced by at least the prior art of record.  Regardless, the claimed invention does not measure emotional stress, nor does it implement emotional stress as asserted.  In fact, emotional stress is not claimed in any manner.  What is claimed is the measuring and use of physical stress determined from heart rate data.  This is also old and well-known as evidenced by at least the prior art of record.
Applicant then misrepresents the rejections under 35 USC 103 and asserts that the recited claim features are disclosed by Stanley or Ghaffari individually or in combination.
Examiner respectfully disagrees.  This is merely a conclusory statement made without evidentiary support, and is not persuasive.  In contrast, Applicant is directed to the rejection above which illustrates how the recited claim features are disclosed by the cited prior art.
Applicant follows by asserting that the rejection fails to satisfy the criteria required by “MPEP 2143(A)(I)” that “the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference” and that the combination by the Office fails to satisfy the criteria that “each element merely performs the same function as it does separately”.
Examiner respectfully disagrees.  Applicant misrepresents the criteria in MPEP 2143(I)(A).  In particular, Applicant’s citation is an excerpt taken out of context to misrepresent the criteria.  In actuality, MPEP 2143(I)(A) recites “[t]o reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries.  Then, Office personnel must articulate the following:  (1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; (2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately”  (Bolded for emphasis).  As illustrated in the rejection above, “a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference” and “a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately” along with the other 2 criteria have been articulated.
Applicant then asserts that the combination of Stanley and Ghaffari fails because of improper hindsight.
Examiner respectfully disagrees.  The rejections satisfy the requirements under 35 USC 103.  Furthermore, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill before the effective filing date of the claimed invention, and does not include knowledge gleaned only from Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant also asserts that Ghaffari only teaches using sensing devices in the gaming environment to improve the user experience by ensuring comfort and safety, and thus combining Stanley and Ghaffari would not result in the claimed invention.  
Examiner respectfully disagrees.  As identified in at least para. 39, as cited above, Ghaffari also uses sensor data to adjust the difficulty level of a game, including increasing the difficulty level.
Applicant then asserts that neither Stanley nor Ghaffari make no reference to stress nor mention correlating engagement performance with stress level data for any purpose.
Examiner respectfully disagrees.  Stanley references physiological indicators of stress or any other psychological conditions in relationship to degraded performance in firearms deployment and Ghaffari references physiological indicators of stress or any other psychological conditions in relationship to degraded performance in a gaming environment, including for “military training in battle simulations and operational training” (Ghaffari, para. 62) as identified in the rejections above.  For example, Ghaffari, at para. 39, explicitly recites “the game console or virtual reality controller 130 can receive sensor data from one or more sensing devices 110 indicating the level of stress in the user, and as a function of the sensor data, directly increase, decrease, or maintain the difficulty level of the game.”  
Applicant follows with asserting that nothing in Ghaffari suggests categorizing types of drill events based on a measured stress level induced and a measured engagement performance. 
Examiner respectfully disagrees.  While the language used in Ghaffari is different (and continually misinterpreted by Applicant as noted throughout prosecution), the context is the same as that claimed. Furthermore, a clear definition and/or examples of types of drill events, let alone types of drill events categorized based on a measured stress level induced and a measured engagement performance are not readily apparent despite Applicant's assertion of support in Fig. 36, 37, and 38 A-B and para. 73-74 of the specification. It is also not clear that the instant application distinguishes difficulty of drills from types of drill events. For instance, para. 73 of the specification merely recites a "stressing type of drill event" thus one of ordinary skill in the art could reasonably interpret the type of drill event as a stressing type.
With respect to claim 4, Applicant asserts that Ghaffari’s disclosure relates to modulating difficulty level based on current sensor information and/or a user selection of game difficulty level as opposed to initiating conditioning based on recall of earlier stored data from prior trainee’s use of the system.
Examiner respectfully disagrees.  Applicant is continuing to misinterpret the cited prior art.  As identified by at least the combination of citations to the prior art in the rejection, at least a difficulty level is associated with past performance and/or stress level data of the user. Additionally, as identified by at least the combination of citations to the prior art in the rejection, past performance and/or stress level data of the user is used to analyze current performance and/or stress level data of the user.
With respect to claim 5, Applicant asserts that the “take no further action or proceed to modify the virtual environment or the storyline” in Ghaffari to be identifying each trainee as sufficiently conditioned is untenable.
Examiner respectfully disagrees.  It is unclear how Applicant can interpret the "take no further action" determination in Ghaffari as not equating to identifying the trainees as sufficiently conditioned. The sufficiently conditioned determination is claimed to be based on at least one of a relative rank of the trainee stress level data of the plurality of trainees and comparison of each of the plurality of trainees' stress level data to a selected trainee stress level threshold. As identified in the rejections, Ghaffari at least teaches comparing the trainees' stress level data to a selected trainee stress level threshold to determine the trainees as sufficiently condition. A reasonable step after making this determination is to take no further action.
With respect to claim 11, Applicant asserts that Office’s assertion regarding RMSSD fails to meet the standard of reliance on common knowledge in the art under MPEP 2144.03, and that RMSSD is neither well known nor commonly recognized in firearms training and conditioning.
Examiner respectfully disagrees.  Regarding RMSSD, Applicant fails to identify how Office's assertion fails to meet the standard of reliance on common knowledge in the art under MPEP 2144.03. In particular, Applicant's assertion is merely a conclusory statement made without evidentiary support.  It is further taken out of context as the rejection identifies that RMSSD is one of the most commonly recognized measures of HRV using the time domain. (Bolded for emphasis).  Furthermore, one of ordinary skill in the art would readily understand the use of HRV in stress detection and conditioning across industries where task performance is assessed/trained in combination with stress - mental/cognitive loading - fatigue.  The mere identification of “firearms training and conditioning” as the area of tasks to be performed is arbitrary as the assessment of HRV and task performance in occupational and sports performance training is ubiquitous across these industries.
With respect to claim 16, Applicant asserts that just as with Miller’s invention considered and found patentable in the court’s decision in In re Gulack, the claimed plurality of stress levels used in the system is related directly to the system's functionality of evaluating and conditioning a trainee's stress response .... the plurality of stress levels provide an indication of level of conditioning of the trainee. Defining and determining such data provides the "evaluating" function of the claimed system.
Examiner respectfully disagrees.  Applicant's assertion that the claim limitation is similar to that of Miller's is merely a conclusory statement made without evidentiary support, and is not persuasive. It is further reiterated that mere data passively indicating the trainee's sustainability of performance under a live-fire event associated with the drill events is not functionally related to the substrate of the system. Thus, this descriptive material will not distinguish the claimed invention from the prior art.
With respect to claim 17, Applicant makes the same arguments as those made with respect to claim 1.  Therefore, Applicant is directed to the response to arguments with respect to claim 1, above, as addressing the same arguments with respect to claim 17.
With respect to claim 24, Applicant asserts that Ghaffari does not disclose or suggest analysis includes determining an indication of the trainee’s sustainability of performance, and that is improper and untenable to construe that Ghaffari disclosing continuing game play with a virtual environment unmodified based on sensed conditions is a basis for asserting obviousness rejection of any claim directed to evaluating a level of conditioning of a trainee.
Examiner respectfully disagrees.  This is merely a conclusory statement made without evidentiary support, and is not persuasive.
The rejections stand.

Regarding Applicant’s arguments against the rejection of the claims under 35 USC 101, Applicant asserts that that the claims do not recite matter that falls into the three enumerated groupings and then recites several additional elements with some of the functions they are claimed to perform.
Examiner respectfully disagrees.  As identified in the rejection, the abstract idea groupings that are recited in the claims have been clearly distinguished in Step 2A, Prong 1.  The additional elements recited by Applicant have been addressed under Step 2A, Prong 2, and Step 2B to neither integrate the judicial exception into a practical application nor add significantly more to the judicial exception.
Applicant also asserts that most levels of emotional stress are not observable and discernable by a person and therefore the claim element of measuring a physiological indicator of stress level cannot be performed as a mental process.
Examiner respectfully disagrees.  This is merely a conclusory statement made without evidentiary support, and is not persuasive.  Regardless, the mere measuring of a physiological indicator of stress level using a sensor as recited and claimed is explicitly identified in the rejection as insignificant extrasolution activity (mere data gathering in conjunction with a judicial exception).
Applicant then asserts that the claim does not recite managing behavior but instead recites measurement of a physiological characteristic that is used to modify the functioning of the elements of the system, namely the type of drill events presented on a display.
Examiner respectfully disagree.  Nowhere in the claims are the measurement of a physiological characteristic used to modify the functioning of the elements of the system.  Modifying the type of drill events presented on a display is merely the modification of presented data in an iterative fashion which the courts have routinely identified as wholly within a judicial exception.  It is not a modification of the functioning of the system.
Applicant follows with asserting that claim 1 recites additional elements that integrates the judicial exception into a practical application.  Here, Applicant merely elaborates on the previous assertion regarding modifying the functioning of the elements of the system by asserting that the claimed invention provides prescribed functionality directly related to the display presentation of firearm drill events, namely modifying the display presentation of types of drill events based on measured trainee stress level data and measured drill even engagement performance.  
Examiner respectfully disagrees.  Again, as identified above, nowhere in the claims are the measurement of a physiological characteristic used to modify the functioning of the elements of the system.  Selecting the type of drill events presented on a display is merely the modification of the sequence of presented data in an iterative fashion which the courts have routinely identified as wholly within a judicial exception.  It is not a modification of the functioning of the system. 
Applicant continues with asserting that this alleged improvement addresses a technical shortcoming of prior systems that measured only stimuli engagement performance.
Examiner respectfully disagrees.  One need only look to the industries addressing occupational and sports performance, as well as cognitive and emotional training, to see that the use of physiological data in combination with task performance data is old and well-known.  Firearm employment is within occupational and sports performance.  Thus, any assertion of failings within the industry based on the mere use of this data is not only not persuasive, but is entirely false.  
Applicant follows with asserting that claim 1 provides an improvement in technology because it calls for a particular solution to a problem, citing McRO in MPEP 2106.05(a), and that the claimed system comprises a particular machine.
Examiner respectfully disagrees.  McRO was found patent eligible because it allowed computers to produce accurate and realistic lip synchronization and facial expressions in animated characters that previously could only be produced by human animators.  In other words, McRO was found patent eligible because it was directed to an improvement in computer animation, and not an abstract idea, through the use of specific rules.  In contrast, as identified above and in the rejection, the mere use of stress data to provide stimuli is wholly part of the abstract idea, as it is a feature ubiquitous across many industries that involve presenting and adjusting stimuli in an iterative fashion.  The additional elements are ancillary to this as the instant specification explicitly identifies that the claimed invention is the “novel approach to measure, sample, and store the difference between peak and trough of HR and HRV.”  See para. 12 of the instant specification.  Therefore, the focus of the claimed invention is on a mathematical calculation without regard to a particular machine or manufacture.  Thus, the mere reciting of a firearm aimpoint sensor, a firearm trigger sensor, at least one physiological sensor, at least one firearm sensor, and identifying that the at least one physiological sensor may include a cardiac sensor are merely adding insignificant pre-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea) and a display for the presentation of drill events which merely adds insignificant pre-solution activity to the judicial exception (e.g., mere presenting of stimuli) also found to not add significantly more in Parker v. Flook. 
Applicant then asserts that the elements of the system impose meaningful limits that prevent any monopolization of the alleged judicial exception.
Examiner respectfully disagrees.  This is construed as an argument against preemption.  Regarding preemption, the Examiner reminds the Applicant that the Office provides information by way of the July 2015 Update: Subject Matter Eligibility, point VI on page 8-9 regarding preemption.  The current analysis as set forth in Steps 2A and 2B will be used, since it already incorporates many aspects of preemption at a level that is consistent with the case law precedent.  The Supreme Court has described the concern driving the judicial exceptions as preemption, however, the courts do not use preemption as a stand‐alone test for eligibility. Instead, questions of preemption are inherent in the two‐part framework from Alice Corp. and Mayo (incorporated in the most recent Office guidance as Step 2A, Prong 1, Step 2A, Prong 2, and Step 2B), and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of preemption, and therefore remain eligible”. It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible.  Use of a streamlined analysis is available for claims that “clearly do not seek to tie up any judicial exception such that others cannot practice it.” The use of “tie up” refers to the results of Steps 2A and 2B, and is not meant to imply that the streamlined analysis is either a preemption test or a means of avoiding the results that would occur if a claim were to undergo the full eligibility analysis. In fact, the results of the streamlined analysis will always be the same as the full analysis, in that a claim that qualifies as eligible after Step 2A, Prong 1, Step 2A, Prong 2, or Step 2B of the full analysis would also be eligible if the streamlined analysis were applied to that claim.  Since the claimed invention is not eligible under Step 2A, Prong 1, Step 2A, Prong 2, or Step 2B of the Mayo Test, this argument is not persuasive.
Under Step 2B, Applicant asserts that determining a type of drill event inducing elevated stress level based on stress level data and drill event engagement performance with a firearm was not routine, well-understood, or conventional at the time the application was filed, and points to the cited prior art of Ghaffari and Stanley.
Examiner respectfully disagrees.  This is merely a conclusory statement made without evidentiary support, and is not persuasive.  It was noted above that there are several industries that deal exactly with determining what data to present based on stress level data and task performance data.  Merely identifying that presented data is a type of drill event is arbitrary, particularly when “a type of drill event” is not explicitly disclosed beyond identifying that a type drill event may be a “stressing type”.  See para. 73 of the specification as identified in the rejections of the claims under 35 USC 103, above.
Applicant also asserts that the pending claims stand or fall with claim 1, but that the dependent claims “add additional features with further support integration into a particular solution for the improvement in existing technology.”  Here, Applicant points to the limitations of claim 4.
It is noted that claim 1, and the other pending claims, are found to be patent ineligible under 35 USC 101 as identified in the rejection above.  Regarding claim 4, the cited limitations are identified in the rejection as wholly encompassed in the judicial exception and not an additional element.
Applicant then asserts that the Office appears to make no assertion of what the Applicant has invented and that the Office has also failed to establish a BRI for any of Applicant’s pending claims.
Examiner respectfully disagrees.  The steps of establishing what the Applicant has invented and establishing the BRI of the claim as a whole are inherently represented in the written analysis under Steps 2A and 2B.  Applicant’s piecemeal analysis of the rejection analysis, itself, misinterprets the analysis presented in the rejection as a whole, and is not persuasive.
Applicant follows with asserting that the Office failed to consider each and every element of the claims, i.e., the various recited ways in which the claimed hardware components are structured with other elements of the claim to provide the advantageous functionality the system provides, and points to Fig. 6 and 39.
Examiner respectfully disagrees.  This is merely a conclusory statement made without evidentiary support, and is not persuasive.  In contrast, the rejection points to specific figures and paragraphs which describe these additional elements for evidence.  Furthermore, Fig. 6 and 39 merely illustrate processes and not some unconventional system arrangement.  Regardless,  the process as claimed to be performed by the system is wholly evaluated in the rejection under 35 USC 101.  (Bolded for emphasis).
Applicant also asserts that Step 2B in the rejection is improper and fails to establish the prima facie case because Applicant asserts that the Office merely refers back to the analysis under Step 2A, as well as improperly identifies elements as insignificant pre-solution activity.
Examiner respectfully disagrees.  Under Step 2B, many of the factors qualified in MPEP 2106.05 as significantly more when recited in a claim with a judicial exception are the same factors identified in MPEP 2106.04(d) for integrating a judicial exception into a practical application.  Therefore, overlap analysis between Step 2A, Prong 2 and 2B is inherent.  Regardless, Applicant misinterprets the Step 2B section of the rejection which also includes details specific to Step 2B.  Furthermore, the identification of additional elements that merely perform insignificant extrasolution activity is valid. See MPEP 2106.05(g) for information. The assertion that these elements are not no more than generic is merely a conclusory statement made without evidentiary support, and is not persuasive.
The rejection stands.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715     

/JAMES B HULL/Primary Examiner, Art Unit 3715